          Case 2:16-bk-17463-ER                 Doc 1382 Filed 11/28/18 Entered 11/28/18 16:26:38                                         Desc
                                                  Main Document    Page 1 of 13



 Attorney or Party Name, Address, Telephone & FAX Nos., State Bar No. &       FOR COURT USE ONLY
 Email Address

 WEILAND GOLDEN GOODRICH LLP
 Jeffrey I. Golden, State Bar No. 133040
 jgolden@wgllp.com
 650 Town Center Drive, Suite 600
 Costa Mesa, California 92626
 Telephone: (714) 966-1000
 Facsimile: (714) 966-1002




      Individual appearing without attorney
      Attorney for: Official Committee of Unsecured Creditors

                                       UNITED STATES BANKRUPTCY COURT
                         CENTRAL DISTRICT OF CALIFORNIA - LOS ANGELES DIVISION DIVISION

 In re:                                                                       CASE NO.: 2:16-bk-17463-ER
 GARDENS REGIONAL HOSPITAL AND MEDICAL                                        CHAPTER: 11
 CENTER, INC., dba GARDENS REGIONAL HOSPITAL
 AND MEDICAL CENTER,                                                          APPLICATION FOR PAYMENT OF:
                                                                                   INTERIM FEES AND/OR EXPENSES
                                                                                   (11 U.S.C. § 331)
                                                                                   FINAL FEES AND/OR EXPENSES
                                                                                   (11 U.S.C. § 330)

                                                                              DATE: 12/19/2018
                                                                              TIME: 10:00 am
                                                                              COURTROOM: 1568
                                                                              PLACE: 255 East Temple Street
                                                                                       Los Angeles, CA 90012
                                                              Debtor(s).

1. Name of Applicant (specify): Weiland Golden Goodrich LLP

2. Type of services rendered:
   a.      Attorney for (specify): Official Committee of Unsecured Creditors
   b.      Accountant for (specify):
   c.      Other professional (specify):

3. Date of filing of petition under chapter 11               of the Bankruptcy Code: 06/06/2016

4. Date of entry of Order Approving Applicant's Employment: 08/05/2016

5. Date of filing of last Fee and/or Expense Application: 08/22/2018


            This form is optional. It has been approved for use in the United States Bankruptcy Court for the Central District of California.

December 2012                                                             Page 1                      F 2016-1.2.APP.PAYMENT.FEES
            Case 2:16-bk-17463-ER                 Doc 1382 Filed 11/28/18 Entered 11/28/18 16:26:38                                         Desc
                                                    Main Document    Page 2 of 13


6. Total fees allowed or paid to Applicant to date (including retainers and prior
   approved fee applications): $

       a. Retainer received: $ 0.00

       b. Retainer remaining as of the date of this Application: $ 0.00

       c.   Total amount requested in all prior applications: $ 73,685.00

       d. Total amount actually paid pursuant to prior approved applications: $ 56,745.59

       e. Total amount currently due but unpaid pursuant to prior approved applications: $ 13,858.91

       f.   Total amount allowed but reserved pending final fee application: $ 0.00

7. Summary of Requested Fees: (attach detailed supporting documentation to this Application)

                                                                                              Total Hours
               Professional Person’s Name                             Hourly Rate         X                       =         Total Fees this Person
                                                                                               this Person
  a. Cynthia B. Meeker                                              $ 250.00              X 4.80                  =    $ 1,200.00
  b.                                                                $                     X                       =    $
  c.                                                                $                     X                       =    $
  d.                                                                $                     X                       =    $
  e.                                                                $                     X                       =    $
  f.                                                                $                     X                       =    $
  g.         Continued on attached page

8. The hourly rates above are the same rates charged by the above professionals for non-bankruptcy services except as
   follows:                                                                            See attached page




9. Bonus requested (final fee applications only): $ 0.00
   (attach Declaration and Memorandum of Points and Authorities justifying bonus)

10. TOTAL FEES REQUESTED THIS APPLICATION: $ 1,200.00

11. Total expenses paid to Applicant to date (including retainers and prior
    approved expense applications): $ 2,890.43




              This form is optional. It has been approved for use in the United States Bankruptcy Court for the Central District of California.

December 2012                                                             Page 2                        F 2016-1.2.APP.PAYMENT.FEES
Case 2:16-bk-17463-ER   Doc 1382 Filed 11/28/18 Entered 11/28/18 16:26:38   Desc
                          Main Document    Page 3 of 13
                                                                                    Case 2:16-bk-17463-ER      Doc 1382 Filed 11/28/18 Entered 11/28/18 16:26:38             Desc
                                                                                                                 Main Document    Page 4 of 13


                                                                                     1                           DECLARATION OF JEFFREY I. GOLDEN

                                                                                     2         I, Jeffrey I. Golden, declare as follows:

                                                                                     3         1.      I am a partner in the law firm Weiland Golden Goodrich LLP (the "Firm"),

                                                                                     4 attorneys for the Official Committee of Unsecured Creditors (the “Committee”) of Gardens

                                                                                     5 Regional Hospital and Medical Center (the “Debtor”). The following is within my personal

                                                                                     6 knowledge and, if called upon as a witness, I could and would testify competently with

                                                                                     7 respect thereto. I am submitting this declaration in support of the Application for Payment

                                                                                     8 of Final Fees and Expenses (the “Final Application”).

                                                                                     9         2.      In light of the small amount of fees requested, the Firm is submitting the

                                                                                    10 attached short-form fee application.

                                                                                    11         3.      On June 6, 2016, this bankruptcy case was commenced by the filing of a
Weiland Golden Goodrich LLP




                                                                                    12 voluntary petition under Chapter 11 of the Title 11 of the United States Code.
                              T e l 7 14- 9 66- 1 0 00 F a x 7 1 4- 9 6 6- 1 0 02
                                 65 0 To w n Ce nt er Dr iv e, Su i te 9 5 0
                                    Cos ta Mes a, C a l if or n i a 9 26 2 6




                                                                                    13         4.      On July 5, 2016, the Office of the United States Trustee filed a notice of

                                                                                    14 appointment of the Committee. The first meeting of the Committee was held on July 5,

                                                                                    15 2016, and at that meeting, the Committee selected as its co-counsel, Sills Cummis &

                                                                                    16 Gross P.C. (“Co-Counsel”) and Lobel Weiland Golden Friedman LLP1. By order entered

                                                                                    17 August 5, 2016,2 the Court authorized the Firm’s employment as co-counsel to the

                                                                                    18 Committee, in a local capacity, effective July 5, 2016.

                                                                                    19         5.      More recently, the Committee was authorized to investigate and pursue

                                                                                    20 avoidance actions and claims of the estate, and to employ the Firm as its counsel in those

                                                                                    21 endeavors, pursuant to the order entered May 25, 2018. This Final Application does not

                                                                                    22 address this recent engagement.

                                                                                    23         6.      On August 22, 2018, the Firm filed its First Interim Application for Allowance

                                                                                    24 and Payment of Fees and Reimbursement of Expenses of Weiland Golden Goodrich LLP,

                                                                                    25 Local Co-Counsel to the Official Committee of Unsecured Creditors of Gardens Regional

                                                                                    26

                                                                                    27   1
                                                                                         On March 19, 2018, Lobel Weiland Golden Friedman LLP changed its name to Weiland Golden Goodrich
                                                                                       LLP.
                                                                                    28 2 By separate order, Co-Counsel’s employment also was approved on August 5, 2016.
                                                                                       1196969.1                                          1         DECLARATION OF JEFFREY I. GOLDEN
                                                                                    Case 2:16-bk-17463-ER     Doc 1382 Filed 11/28/18 Entered 11/28/18 16:26:38           Desc
                                                                                                                Main Document    Page 5 of 13


                                                                                     1 Hospital and Medical Center, Inc. [Docket 1277] (the “First Application”) which sought

                                                                                     2 approval of $73,685.00 in fees and $2,890.43 in expenses for the period from July 5, 2016

                                                                                     3 through August 17, 2018, for a total of $76,575.43. On September 17, 2018, the Court

                                                                                     4 entered the order approving the First Application [Docket 1326]. To date, the Firm has

                                                                                     5 received payments totaling $59,636.02, leaving a balance of $13,858.91, after taking into

                                                                                     6 account the $3,080.50 reduction pursuant to the Stipulation Resolving Objection of the

                                                                                     7 Official Committee of Unsecured Creditors to the Debtor’s Motion to Approve Terms and

                                                                                     8 Conditions of Settlement Agreement By and Between the Debtor, and Sycamore

                                                                                     9 Healthcare Services, LLC, and Beryl Weiner, in Accordance with Bankruptcy Rule 9019

                                                                                    10 which was approved by order entered May 31, 2018.

                                                                                    11           7.   The Firm requests that the Court affirm the interim award of fees and
Weiland Golden Goodrich LLP




                                                                                    12 expenses as a final award.
                              T e l 7 14- 9 66- 1 0 00 F a x 7 1 4- 9 6 6- 1 0 02
                                 65 0 To w n Ce nt er Dr iv e, Su i te 9 5 0
                                    Cos ta Mes a, C a l if or n i a 9 26 2 6




                                                                                    13           8.   From August 20, 2018 through November 28, 2018, the Firm has incurred

                                                                                    14 $1,200.00 in additional fees and $9.40 in additional expenses for finalizing the First

                                                                                    15 Application, reviewing the Court’s tentative ruling on the First Application, preparing the

                                                                                    16 proposed order approving the First Application, and preparing this Final Application.

                                                                                    17           9.   In the ordinary course of its business, the Firm keeps a record of all time

                                                                                    18 expended by its professionals and para-professionals in the rendering of professional

                                                                                    19 services on a computerized billing system as follows: At or near the time the professional

                                                                                    20 services are rendered, attorneys and other professionals of the Firm either: (1) record in

                                                                                    21 writing on a time sheet the client/matter name or number, the duration of time expended,

                                                                                    22 and a description of the nature of the services performed, or (2) input the time record,

                                                                                    23 including the client/matter number, duration of time expended, a description of the nature

                                                                                    24 of the services performed, and the initials of the professional rendering the service,

                                                                                    25 directly into the Firm's computer billing system. For the professionals who record their

                                                                                    26 time using written time sheets, the information contained in the time sheets is then

                                                                                    27 transcribed into the Firm's computer billing system. The Firm's computer billing system

                                                                                    28
                                                                                         1196969.1                                    2         DECLARATION OF JEFFREY I. GOLDEN
                                                                                    Case 2:16-bk-17463-ER       Doc 1382 Filed 11/28/18 Entered 11/28/18 16:26:38           Desc
                                                                                                                  Main Document    Page 6 of 13


                                                                                     1 keeps a record of all time spent on a client/matter, the professional providing the services

                                                                                     2 and a description of the services rendered. The Firm's computer billing system

                                                                                     3 automatically multiplies the time expended by each professional by the respective

                                                                                     4 professional's billing rate to calculate the amount of the fee associated. The Firm

                                                                                     5 conducts its business in reliance on the accuracy of such business records.

                                                                                     6           10.   I have reviewed the Firm's bills for services rendered in connection with its

                                                                                     7 representation of the Trustee in this case, a true and correct copy of which is attached

                                                                                     8 hereto as Exhibit "1."

                                                                                     9           11.   It is the Firm's usual practice to allocate work and assignments in an efficient

                                                                                    10 manner to achieve an effective result. As demonstrated in the Application, the practice

                                                                                    11 has been followed in this case.
Weiland Golden Goodrich LLP




                                                                                    12           12.   At any time a reimbursable charge is incurred on behalf of a client, such as
                              T e l 7 14- 9 66- 1 0 00 F a x 7 1 4- 9 6 6- 1 0 02
                                 65 0 To w n Ce nt er Dr iv e, Su i te 9 5 0
                                    Cos ta Mes a, C a l if or n i a 9 26 2 6




                                                                                    13 photocopy expenses, telecopy charges, and the like, employees of the Firm keep a written

                                                                                    14 record of the file number for which the charges were expended and a brief description of

                                                                                    15 the nature of the expense. These records are also transcribed into the computer which,

                                                                                    16 together with the records of time spent providing professional services, are transcribed

                                                                                    17 onto monthly bills.

                                                                                    18           13.   With respect to costs for the reproduction of documents, the photocopy

                                                                                    19 operator must manually enter in the system the coded "file" number and "matter" number

                                                                                    20 assigned to that particular case and the number of photocopies made. The Firm's

                                                                                    21 photocopy charge for all clients is $.20 per page. Scanned documents are also charged

                                                                                    22 at $.20 per page. Attached hereto as Exhibit "1" is a true and correct copy of the expense

                                                                                    23 portion of the Firm's billing statement.

                                                                                    24           14.   The Firm has no fee sharing arrangement, understanding, or compensation

                                                                                    25 sharing arrangement with any other entity, and no part of the attorneys' fees or expenses

                                                                                    26 awarded to the Firm will be paid to any other entity.

                                                                                    27

                                                                                    28
                                                                                         1196969.1                                     3          DECLARATION OF JEFFREY I. GOLDEN
Case 2:16-bk-17463-ER   Doc 1382 Filed 11/28/18 Entered 11/28/18 16:26:38   Desc
                          Main Document    Page 7 of 13
Case 2:16-bk-17463-ER   Doc 1382 Filed 11/28/18 Entered 11/28/18 16:26:38   Desc
                          Main Document    Page 8 of 13


 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 




                   EXHIBIT 1 
      Case 2:16-bk-17463-ERDoc 1382 Filed 11/28/18 Entered 11/28/18 16:26:38   Desc
                      WEILANDMain GOLDEN
                                  Document GOODRICH
                                              Page 9 of 13  LLP
                        650 TOWN CENTER DRIVE - SUITE 600
                          COSTA MESA, CALIFORNIA 92626
                              TELEPHONE: 714-966-1000
                             FEDERAL TAX I.D. XX-XXXXXXX


                                  NOVEMBER 28, 2018


OFFICIAL COMMITEE OF UNSECURED CREDITORS                           OUR FILE: OCC01.0060


RE:     GARDENS REGIONAL HOSPITAL AND MEDICAL
        CENTER, INC.
        INVOICE # 2642
        RESPONSIBLE ATTORNEY: JEFFREY GOLDEN

STATEMENT OF ACCOUNT FOR SERVICES RENDERED THROUGH NOVEMBER 28, 2018



PROFESSIONAL SERVICES

FEE APPLICATIONS

08/20/18     CBM EXCHANGE OF E-MAIL WITH ANTHONY                 0.10   @250           25.00
                 BISCONTI RE NOTICE OF FEE HEARING
08/22/18     CBM EXCHANGE OF E-MAIL WITH SILLS                   0.10   @250           25.00
                 CUMMIS RE NARRATIVE OF FEE
                 APPLICATION
08/22/18     CBM PREPARATION OF FIRST INTERIM FEE                1.20   @250          300.00
                 APPLICATION
08/22/18     CBM EXCHANGE OF E-MAIL WITH T. BISCONTI             0.10   @250           25.00
                 RE OUR FEE APPLICATION IS INTERIM NOT
                 FINAL
08/27/18     CBM REVIEW NOTICE OF INTERIM FEE                    0.20   @250           50.00
                 HEARING
09/11/18     CBM REVIEW COURT'S TENTATIVE RULING ON              0.10   @250           25.00
                 FIRST INTERIM FEE APPLICATION
09/11/18     CBM REVIEW E-MAIL FROM ANTHONY                      0.10   @250           25.00
                 BISCONTI RE TENTATIVE RULING ON FEES
09/12/18     CBM REVIEW E-MAILS FROM A. BISCONTI RE              0.10   @250           25.00
                 INTERIM FEE HEARING
09/12/18     CBM PREPARATION OF PROPOSED ORDER ON                0.40   @250          100.00
                 WGG FEE APPLICATION
09/13/18     CBM PREPARATION OF ORDER APPROVING                  0.20   @250           50.00
                 FIRST INTERIM FEE APPLICATION
09/17/18     CBM REVIEW ENTERED FEE ORDER                        0.10   @250           25.00
11/19/18     CBM REVIEW E-MAIL FROM A. SHERMAN RE                0.10   @250           25.00
                 DEADLINE TO FILE FEE APPLICATIONS
11/27/18     CBM PREPARATION OF FINAL FEE                        0.30   @250           75.00


                                  EXHIBIT 1   PAGE 5
   Case 2:16-bk-17463-ER Doc 1382 Filed 11/28/18 Entered 11/28/18 16:26:38 Desc
PAGE 2                    Main Document    Page 10 of 13
NOVEMBER 28, 2018
STATEMENT OF ACCOUNT FOR SERVICES RENDERED THROUGH NOVEMBER 28, 2018
GARDENS REGIONAL HOSPITAL AND MEDICAL
OUR FILE: OCC01.0060

               APPLICATION
11/28/18   CBM PREPARATION OF FINAL FEE                           1.70   @250        425.00
               APPLICATION, EXHIBIT AND
               DECLARATION OF J. GOLDEN IN SUPPORT

            TOTAL FEE APPLICATIONS                                4.80          $ 1,200.00

                             SUMMARY OF SERVICES

CBM CYNTHIA B. MEEKER             4.80 hr @ 250.00 $   1,200.00


            TOTAL PROFESSIONAL SERVICES                           4.80          $ 1,200.00

COSTS AND DISBURSEMENTS

  DATE                             DESCRIPTION                                  AMOUNT

08/31/18   PACER CHARGES FOR AUGUST 2018                                               9.40

           TOTAL COSTS AND DISBURSEMENTS                                         $     9.40




                               EXHIBIT 1   PAGE 6
       Case 2:16-bk-17463-ER                  Doc 1382 Filed 11/28/18 Entered 11/28/18 16:26:38                                         Desc
                                               Main Document    Page 11 of 13



                                       PROOF OF SERVICE OF DOCUMENT
I am over the age of 18 and not a party to this bankruptcy case or adversary proceeding. My business address is:
                                                   650 Town Center Drive, Suite 600
                                                        Costa Mesa, CA 92626
A true and correct copy of the foregoing document entitled: APPLICATION FOR PAYMENT OF INTERIM (11 U.S.C. §
331)/FINAL FEES AND/OR EXPENSES (11 U.S.C. § 330) will be served or was served (a) on the judge in chambers in
the form and manner required by LBR 5005-2(d); and (b) in the manner stated below:


1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF): Pursuant to controlling General
Orders and LBR, the foregoing document will be served by the court via NEF and hyperlink to the document. On (date)
 11/28/2018 , I checked the CM/ECF docket for this bankruptcy case or adversary proceeding and determined that the
following persons are on the Electronic Mail Notice List to receive NEF transmission at the email addresses stated below:




                                                                                          Service information continued on attached page

2. SERVED BY UNITED STATES MAIL:
On (date) 11/28/2018 , I served the following persons and/or entities at the last known addresses in this bankruptcy
case or adversary proceeding by placing a true and correct copy thereof in a sealed envelope in the United States mail,
first class, postage prepaid, and addressed as follows. Listing the judge here constitutes a declaration that mailing to the
judge will be completed no later than 24 hours after the document is filed.

Rob Speeney                                                                         Robert Zadek
Cardinal Health 200, LLC                                                            Lenders Funding, LLC
7000 Cardinal Place                                                                 1001 Bridgeway, Suite 721
Dublin, OH 43017                                                                    Sausalito, CA 94965
                                                                                          Service information continued on attached page

3. SERVED BY PERSONAL DELIVERY, OVERNIGHT MAIL, FACSIMILE TRANSMISSION OR EMAIL (state method
for each person or entity served): Pursuant to F.R.Civ.P. 5 and/or controlling LBR, on (date) 11/28/2018 , I served the
following persons and/or entities by personal delivery, overnight mail service, or (for those who consented in writing to
such service method), by facsimile transmission and/or email as follows. Listing the judge here constitutes a declaration
that personal delivery on, or overnight mail to, the judge will be completed no later than 24 hours after the document is
filed.
 VIA OVERNIGHT DELIVERY
 Hon. Ernest Robles
 United States Bankruptcy Court
 255 E. Temple Street, Courtroom 1568
 Los Angeles, CA 90012
                                                                            Service information continued on attached page


I declare under penalty of perjury under the laws of the United States that the foregoing is true and correct.


 11/28/2018        Victoria Rosales
 Date                       Printed Name                                                      Signature


          This form is optional. It has been approved for use in the United States Bankruptcy Court for the Central District of California.

December 2012                                                         Page 4                        F 2016-1.2.APP.PAYMENT.FEES
  Case 2:16-bk-17463-ER        Doc 1382 Filed 11/28/18 Entered 11/28/18 16:26:38              Desc
                                Main Document    Page 12 of 13


TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF):
Anthony Bisconti tbisconti@bmkattorneys.com, 4579179420@filings.docketbird.com
Karl E Block kblock@loeb.com, jvazquez@loeb.com;ladocket@loeb.com;lrubin@loeb.com;ptaylor@loeb.com
Manuel A Boigues bankruptcycourtnotices@unioncounsel.net, mboigues@unioncounsel.net
Bruce M Bunch , pam@bunchlawyers.com
Louis J Cisz lcisz@nixonpeabody.com, jzic@nixonpeabody.com
Joseph Corrigan Bankruptcy2@ironmountain.com
Dawn M Coulson dcoulson@eppscoulson.com, cmadero@eppscoulson.com
Lauren A Deeb lauren.deeb@nelsonmullins.com,
zora.thomas@nelsonmullins.com;erica.nash@nelsonmullins.com;lori.stewart@nelsonmullins.com
John P Desmond jdesmond@dickinsonwright.com, cgrinstead@dickinsonwright.com
Richard K Diamond rdiamond@dgdk.com, DanningGill@gmail.com;rdiamond@ecf.inforuptcy.com
Beth Gaschen bgaschen@wgllp.com,
kadele@wgllp.com;vrosales@wgllp.com;cbmeeker@gmail.com;cyoshonis@wgllp.com
Barry S Glaser bglaser@swesq.com, erhee@swesq.com
Jeffrey I Golden jgolden@wgllp.com, kadele@wgllp.com;vrosales@lwgfllp.com;cbmeeker@gmail.com
Rhonda S Goldstein rhonda.goldstein@ucop.edu, lissa.ly@ucop.edu
Andrew B Goodman goodman2009@lawnet.ucla.edu
Lawrence J Hilton lhilton@onellp.com,
lthomas@onellp.com;info@onellp.com;evescance@onellp.com;nlichtenberger@onellp.com;rgolder@onellp.com
Michael Hogue hoguem@gtlaw.com, fernandezc@gtlaw.com;SFOLitDock@gtlaw.com
David Jacobs cemail@ebglaw.com, djacobs@ebglaw.com
Ivan L Kallick ikallick@manatt.com, ihernandez@manatt.com
Eve H Karasik ehk@lnbyb.com
Steven J. Katzman SKatzman@bmkattorneys.com,
admin@bmkattorneys.com;chowland@bmkattorneys.com;4579179420@filings.docketbird.com
Talin Keshishian tkeshishian@bg.law, ecf@bg.law
Gary E Klausner gek@lnbyb.com
Stuart I Koenig Skoenig@leechtishman.com, sfrey@leechtishman.com;jabrams@leechtishman.com
John P Kreis jkreis@kreislaw.com, j.kreis@ca.rr.com
Dare Law dare.law@usdoj.gov
Elan S Levey elan.levey@usdoj.gov, louisa.lin@usdoj.gov
Wendy A Loo wendy.loo@lacity.org
Stephen A Madoni stevemadoni@aol.com, nathally@madonilaw.com
Howard N Madris hmadris@madrislaw.com
Samuel R Maizel samuel.maizel@dentons.com,
alicia.aguilar@dentons.com;docket.general.lit.LOS@dentons.com;tania.moyron@dentons.com;kathryn.howard@
dentons.com;joan.mack@dentons.com
Boris I Mankovetskiy bmankovetskiy@sillscummis.com
Amanda L Marutzky amarutzk@wthf.com, bnavarro@watttieder.com
David W. Meadows david@davidwmeadowslaw.com
Reed M Mercado rmercado@sheppardmullin.com
John A Moe john.moe@dentons.com,
glenda.spratt@dentons.com,derry.kalve@dentons.com,andy.jinnah@dentons.com,bryan.bates@dentons.com
Benjamin Nachimson ben.nachimson@wnlawyers.com, ben.nachimson@wnlawyers.com
Abigail V O'Brient avobrient@mintz.com, docketing@mintz.com;DEHashimoto@mintz.com;nleali@mintz.com
Steven G. Polard spolard@ch-law.com, cborrayo@ch-law.com
Amelia Puertas-Samara itcdbgc@edd.ca.gov, itcdgc@edd.ca.gov
Kurt Ramlo kr@lnbyb.com, kr@ecf.inforuptcy.com
Faye C Rasch frasch@wgllp.com, kadele@wgllp.com;tziemann@wgllp.com
Paul F Ready tamara@farmerandready.com
David Reiss dreiss@brookvilleadvisory.com
J. Alexandra Rhim arhim@hrhlaw.com
Emily P Rich erich@unioncounsel.net, bankruptcycourtnotices@unioncounsel.net
Mary H Rose mrose@buchalter.com, salarcon@buchalter.com
Daniel Robert Schimizzi dschimizzi@bernsteinlaw.com, cwirick@bernsteinlaw.com
  Case 2:16-bk-17463-ER      Doc 1382 Filed 11/28/18 Entered 11/28/18 16:26:38          Desc
                              Main Document    Page 13 of 13


George E Schulman GSchulman@DGDK.Com, danninggill@gmail.com;gschulman@ecf.inforuptcy.com
Andrew H Sherman asherman@sillscummis.com
Roman Shkodnik , roman@yeremianlaw.com
Leonard M Shulman lshulman@shbllp.com
Gerald N Sims jerrys@psdslaw.com, bonniec@psdslaw.com
Alan Stomel alan.stomel@gmail.com, astomel@yahoo.com
Tiffany Strelow Cobb tscobb@vorys.com
Wayne R Terry wterry@hemar-rousso.com
Douglas S Tilley dtilley@singerbea.com
Gary F Torrell gft@vrmlaw.com
Leslie A Tos Ltos@farmerandready.com, smeyer@farmerandready.com
United States Trustee (LA) ustpregion16.la.ecf@usdoj.gov
Anne A Uyeda auyeda@bmkattorneys.com, admin@bmkattorneys.com;4579179420@filings.docketbird.com
Kenneth K Wang kenneth.wang@doj.ca.gov,
Jennifer.Kim@doj.ca.gov;susan.lincoln@doj.ca.gov;yesenia.caro@doj.ca.gov
Johnny White JWhite@wrslawyers.com, aparisi@wrslawyers.com
Hatty K Yip hatty.yip@usdoj.gov
